DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed February 4, 2021.  Claims 1-16 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-6, the closest prior art references, Du (US 2014/033289 A1), Okumoto et al. (US 2013/0003008 A1), and Kim  et al. (US 2010/0025690 A1), fail to disclose all of the limitations of claim 1, including the combination of limitations, “multiple fan-out lines and a color resist layer stacked along a direction from the array substrate toward the color filter substrate; wherein a projection of the color resist layer on the fan-out line is accommodated in the fan-out line, and the color resist layer includes a first plane facing toward the color filter substrate; wherein a common electrode line corresponding to the fan-out line in shape is stacked on the fan-out line, and the common electrode line is disposed around the color resist layer and at least exposes the first plane; wherein the color filter substrate is provided with a common electrode layer along a direction from the color filter substrate toward the array substrate, and a columnar spacer is disposed 
In regard to independent claim 7 and dependent claims 8-12, the closest prior art references, Du (US 2014/033289 A1), Okumoto et al. (US 2013/0003008 A1), and Kim  et al. (US 2010/0025690 A1), fail to disclose all of the limitations of claim 7, including the combination of limitations, “multiple fan-out lines and a color resist layer stacked along a direction from the array substrate toward the color filter substrate; wherein a projection of the color resist layer on the fan-out line is accommodated in the fan-out line, and the color resist layer includes a first plane facing toward the color filter substrate; 4 wherein a common electrode line corresponding to the fan-out line in shape is stacked on the fan-out line, and the common electrode line is disposed around the color resist layer and at least exposes the first plane; wherein the color filter substrate is provided with a common electrode layer along a direction from the color filter substrate toward the array substrate, and a columnar spacer is disposed between the common electrode layer and the first plane; and wherein the common electrode line that is disposed around the color resist layer is set in contact with the color resist layer and exposes the first plane of the color resist layer.”
In regard to independent claim 13 and dependent claims 14-16, the closest prior art references, Du (US 2014/033289 A1), Okumoto et al. (US 2013/0003008 A1), and Kim  et al. (US 2010/0025690 A1), fail to disclose all of the limitations of claim 13, including the combination of limitations, “multiple fan-out lines, a protection layer and a common electrode layer stacked along a direction from the array substrate toward the color filter substrate; wherein the color filter substrate is provided with a color resist layer corresponding to a location of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
February 13, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871